Citation Nr: 1112063	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than November 1, 2008, for the addition of a dependent spouse for VA compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to August 1984 and April 1987 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO awarded the Veteran additional disability compensation effective November 1, 2008, to account for the addition of the Veteran's spouse as a dependent.

On June 30, 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A March 2006 rating decision granted the Veteran's claim for an increased evaluation for a back disability; the resulting combined rating was 30 percent, effective December 30, 2005.

2.  In a letter dated April 7, 2006, the Veteran was notified of the RO's December 2005 decision, was informed that the information he had provided regarding his dependent was not complete, and was instructed to complete VA Form 21-686(c) (Declaration of Status of Dependents).  

3.  A completed VA Form 21-686(c) was not received within one year of the April 7, 2006, letter.

4.  A completed VA Form 21-686(c) was received by VA on October 15, 2008.



CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 2008, for the award of additional disability compensation benefits based upon the dependency of a spouse have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Effective Date

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002 & West Supp. 2010); 38 C.F.R. § 3.4(b)(2) (2010).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2010).

At the outset, the Board notes that Volume I of the Veteran's claims folder has been missing from the Records Management Center since October 28, 2008.  A review of the existing evidence of records reveals that the Veteran filed a claim for service connection for a number of disabilities in July 1995.  In January 1996, he was awarded service connection for eight disabilities, and assigned a combined disability rating of 20 percent.  On December 20, 2005, the RO received the Veteran's claim for, among other things, an increased rating for his service-connected back disability, then evaluated as noncompensably disabling.  In March 2006, the RO increased the Veteran's back disability rating to 10 percent, effective December 30, 2005.  At that time, his combined disability evaluation was 30 percent.  

The Veteran was notified of the RO's March 2006 decision by a letter dated on April 7, 2006.  That letter also informed him that with regard to his claim for dependents, the information that he had sent was not complete.  The RO stated that before it could pay additional benefits for dependent(s), the Veteran was to complete and send back a VA Form 21-686c.  The RO indicated that the Veteran should send the information and evidence to the address at the top of letter, stating that it may be able to pay him from the date the RO had received his claim if the requested information was provided within one year from the date of the letter.  The letter also stated that if the requested information was not received within one year, payments could only be made from the date that the RO received the evidence.  

On October 15, 2008, the RO received the Veteran's completed VA Form 21-686c along with a certified copy of his marriage certificate, showing that he married his current wife on May [redacted], 1993.  Also provided were copies of divorce decrees evidencing the dissolution of prior marriages for both the Veteran and his wife.  On January 16, 2009, the RO notified the Veteran that it had amended his disability compensation amount to reflect additional compensation payable on account of his one dependent (his spouse).  The award of additional compensation benefits was made effective the first day of the month following receipt of the October 2008 form--November 1, 2008.  The Veteran disagreed with the effective date for the award of the additional compensation, asserting that he was entitled to additional compensation as of the effective date of his 30 percent combined rating because he had supplied VA with information regarding his dependents at the time he filed his initial claims in 1995.  

During his June 2010 Board hearing, the Veteran testified that upon receipt of the RO's April 2006 letter, he did not believe that he needed to resubmit the VA Form 21-686c because he had submitted that form with his original claim in 1995 and his marital status had not changed since that time.  He also expressed confusion over whether or not he was eligible for additional compensation because he was informed that an additional benefit was payable upon receipt of evidence showing that his spouse was a patient in a nursing home or so disabled as to require aid and attendance of another person, neither of which described his wife.  The Veteran also supplied a copy of a cover letter dated on July 14, 1995, from a Veterans Service Officer stating that the Veteran's application for VA disability compensation and supporting documentation were attached.  The letter indicated that a VA Form 21-686c and certified copies of marriage and birth records were attached.  

It is clear from the evidence of record that the Veteran became entitled to additional compensation for dependents on December 30, 2005, the effective date of his combined disability rating of 30 percent.  38 C.F.R. § 3.4(b)(2) (2010).  Although the Veteran has submitted evidence that he had provided a certified copy of his marriage license and a VA Form 21-868c when he applied for VA disability compensation in July 1995, and the RO's April 2006 letter certainly suggests that a VA Form 21-868c had been made a part of the record, when the Veteran was asked to submit additional information in response to the April 2006 letter, he did not do so until October 2008.  Thus, even though December 30, 2005, is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), the Veteran did not submit, within a year of notification of the rating action awarding the 30 percent combined rating, certain information that the RO needed in order to award him the additional compensation.  

The Board has considered that Veteran's argument that he did not believe he was required to file a VA Form 21-868a in response to the RO's April 2006 letter because he had provided that form along with his initial application for benefits in 1995.  Although the Veteran's previously filed VA Form 21-686c is not currently before the Board, as it may have been included in Volume I of the Veteran's claims folder that is now missing, it is apparent from the April 2006 letter that the RO needed further information before it could award additional compensation for dependents.  Indeed, the April 2006 letter stated specifically under the heading "What Do We Need From You To Complete Your Claim For Dependents," that "[t]he information you sent us about your dependents wasn't complete."  Thus, the Veteran was made aware that regardless of whether he had previously filed a VA Form 21-868a, additional evidence/information was necessary.  

Moreover, as to the Veteran's argument that it was unclear that he had only one year to submit the requested information because every reference to a one-year time limit in the April 2006 letter was with regard to appealing the rating decision, the paragraph immediately following the above-referenced paragraph informed the Veteran that if the RO did not receive the evidence within one year from the date of the letter, benefits could be paid only from the date that it received the evidence.  There is no mention in that paragraph of appealing a rating decision; rather, time limits for disagreeing with a rating decision were addressed in a separate section on the following page.  

Furthermore, although the Board understands the Veteran's confusion over VA From 21-8764 (Disability Compensation Award Attachment Important Information), which states that veterans in receipt of a disability rating of at least 30 percent may be entitled to additional compensation for a spouse that is a patient of a nursing home or in need of aid and attendance, such confusion does not negate the fact that, in a separate document, the Veteran was put on notice that additional evidence was required and was specifically requested to return a fully completed VA Form 21-868c.  The Veteran failed to do so within one year of the April 7, 2006, letter.  Accordingly, the Board finds that in accordance with 38 C.F.R. § 3.401(b), the correct effective date for the payment of additional compensation based on a dependent spouse is November 1, 2008.  See 38 C.F.R. § 3.31 (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because, even considering that the complete record in this case is not before the Board, no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to payment of additional compensation based on a dependent spouse prior to November 1, 2008.  Accordingly, the Board finds that remand for further notification is not necessary.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

Further, VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  The Board is cognizant of the fact that in a case such as this, where records are missing, VA has a heightened duty to assist.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  However, as stated above, the Board has carefully considered the Veteran's arguments for an earlier effective date but finds that the law is dispositive.  The facts are clear that the Veteran did not provide the requested information within one year from the RO's April 7, 2006, letter notifying him of the decision establishing eligibility for additional compensation.  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  


ORDER

An effective date prior to November 1, 2008, for additional compensation benefits based on a dependent spouse is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


